UNITED STAiTES DISTRICT COURT

_.  FOR THE DISTRICT OF COLUlVlBlA

LAWRENCE V. WILDER,

Plaintiff,
Case: 1:16-cv-O0829
v Assigned To : Unassigned
` Assign. Date : 513/2016
LORETTA LYNCH, et alj Description: Pro Se Gen. Civ.

Defendants.

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forr_‘rza'paz__zperis and pro se civil complaint The Court will grant the application, and dismiss the

complaint

` Plairitiff’s wide-ranging complaint touches on federal employment he has lost, racial
protiling he has experienced, educational opportunities he has been denied, assaults he has
sustained, and presidential pardons he has been promised. Among other relief, plaintiff demands

unspecified compensatory and punitive damages.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Ke`rner, 404 U.S. 519, 520 (1972). Evenpro se 1itigants, however,
must comply with the Federal Rules of Civil Procedure. jarrell v. Tz`sch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claims being asserted, sufficient

to prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Cal{fano, 75 F.R.D. 497, 498 (D.D.C. 1977).

The Court has reviewed the complaint and finds that it fails to meet the standard set forth
in Rule S(a). lt does not set forth a statement of a cognizable claim showing plaintiffs
entitlement to relief and, therefore, the complaint will be dismissed An Order consistent with

this Memoranduni Opinion is issued separately.

DATE; Ll/,ZQ/§zp/(¢